Citation Nr: 1437056	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  11-33 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a right fibula fracture.

2.  Entitlement to service connection for a low back condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Wieneck, Associate Counsel





INTRODUCTION

The Veteran had active service from February 1959 to January 1961 and from October 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, denying the Veteran's claim for entitlement to service connection for a low back condition and residuals of a right fibula fracture.  In May 2011, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in October 2011, and the Veteran filed a substantive appeal (VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2011.

A hearing on appeal will be granted if the Veteran, or his representative acting on his behalf, expresses a desire to appear in person or by live videoconference before the Board.  This request can be made either when filing the VA Form 9 or anytime thereafter subject to rules.  See 38 C.F.R. §§ 20.700, 20.703 (2013).  The Board notes that on his VA Form 9, the Veteran did not indicate whether or not he desired a hearing before the Board and no other correspondence regarding this matter has been received to date.  Therefore, the Board concludes that the Veteran does not want a hearing and it may decide this appeal without affording the Veteran an additional opportunity to request a hearing.

The Virtual VA electronic storage system, as well as the Veterans Benefits Management System (VBMS), was reviewed by the Board.  Relevant documents in the Veteran's Virtual VA claims folder, not currently associated with the paper claims folder, are a June 2014 Appellant's Brief and additional VA medical records.  The Board notes that the VA medical records were submitted to Virtual VA after the RO last considered the appellant's claim and there is no waiver of initial RO review.  See generally, 38 C.F.R. § 20.1304(c) (2013) (providing that any pertinent evidence submitted by the appellant must be referred to the RO for review, unless this procedural right is waived by the appellant).  Therefore, these records should be considered and included in the Supplemental Statement of the Case issued according to the instructions of the remand below.  See 38 C.F.R. §§ 19.31 , 19.37 (2013) (providing for the issuance of a Supplemental Statement of the Case where additional pertinent evidence is received after the issuance of a Statement of the Case or a prior Supplemental Statement of the Case).  A review of VBMS does not reveal any relevant records at this time.

The issue of entitlement to service connection for a low back condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The record shows the Veteran has a fusiform enlargement of the fibula and decrease in the joint space between the tibia and talus as a residual of an in-service right fibula fracture. 


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for the residuals (fusiform enlargement of the fibula and decrease in the joint space between the tibia and talus) of a right fibula fracture have been met.  38 U.S.C.A. §§ 1131, 5103(a), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

In light of the favorable decision as it relates to the issue of entitlement to service connection for residuals of a right fibula fracture, any error by VA in complying with the requirements of VCAA is moot.  

Entitlement to Service Connection

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there generally must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by such service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2012).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b)(2013).

A recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. §3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under      
38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

Facts and Analysis

The Veteran contends that he is entitled to service connection for residuals of an in-service right fibula fracture.  Having reviewed the evidence of record, and considered it in a light most favorable to the Veteran, the Board finds that service connection for residuals of a right fibula fracture is warranted.

Service treatment records (STR) reflect that the Veteran sustained a fracture of his right fibula in September 1960.  The fracture was treated with a walking cast until October 1960.  On his first enlistment examination in January 1959, the examiner noted that the Veteran's lower extremities were normal.  During his first separation examination in December 1960, the Veteran indicated on a Report of Medical History that he had a history of cramps in his legs and a history of bone, joint, or other deformity.  On his second enlistment examination in November 1961, the medical examiner indicated that the Veteran's lower extremities were normal, but also noted that the Veteran fractured his right fibula in 1960.  Also noted was the Veteran's reported history of leg cramps which the medical examiner attributed to pes planus, a condition for which the Veteran is currently receiving VA disability compensation.  No history of bone, joint, or other deformity was reported by the Veteran at this time.  In May 1962, complaints of pain were noted at the site of fracture during the second separation examination and the Veteran was referred to the orthopedic clinic in order to have the previous fracture evaluated for separation purposes.  In May 1962, the Veteran received X-rays of the right fibula and the medical examiner noted that the shaft of the Veteran's tibia and fibula had a "fusiform enlargement of the fibula at junction of lower and middle shaft.  This [is] probably secondary to [an] old fracture."  During his June 1962 orthopedic examination the orthopedic examiner noted that the May 1962 X-rays of the Veteran's right fibula indicated "evidence of a healed fracture of the middle third of the right fibula, which is well healed."  The Veteran was subsequently cleared for separation by the June 1962 orthopedic examiner.

The file does not contain any private medical records and the Veteran has not indicated that he received treatment for residuals of a right fibula fracture at a private medical facility.  VA medical records, dated June 2003 to October 2010, are absent of treatment reports for residuals of a right fibula fracture.  During the November 2010 VA medical examination, the VA examiner indicated that the Veteran used a cane for walking and had functional limitations when standing and walking; however, the VA examiner noted that these difficulties were due to multiple co-morbidities.  The VA medical examiner concluded that there were no residuals of a right fibula fracture identified during the examination.  In support of her conclusion, the VA examiner cited entries from the Veteran's STRs indicating that there was evidence of a previous fracture, a fusiform enlargement of the fibula, and a "questionable decrease in the joint space between the tibia and talus;" however, no other significant abnormalities were noted.  The VA examiner also noted that, during the examination, the Veteran could not recall a leg fracture and could not recall which leg was injured.

The VA examiner interpreted the service x-rays as showing residual fusiform enlargement of the fibula and questionable decrease in the joint space between the tibia and talus as the result of the in-service right fibula fracture.  The Board notes that there is a difference between the determination of whether a disability exists and the determination of the degree of the disability.  The latter determination should not be conflated with the determination as to whether the element of a current disability is met for purposes of establishing service connection.  Here, the record shows the Veteran has a residual disability of the right fibula fracture manifested by fusiform enlargement of the fibula and questionable decrease in the joint space between the tibia and talus.  The degree of disability is a determination to be made in the first instance by the RO.  Accordingly, service connection for residuals of right fibula fracture is warranted. 


ORDER

Entitlement to service connection for residuals (fusiform enlargement of the fibula and decrease in the joint space between the tibia and talus) of a fracture to the right fibula is granted. 


REMAND

Having reviewed the evidence of record, to include a June 2014 Appellant's Brief, the Board finds that a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

A congenital or developmental defect is not considered a disease or injury for VA purposes.  See 38 C.F.R. §§ 3.303(c) , 4.9 (2013).  Therefore, a congenital defect, as distinguished from a disease, generally may not be service-connected as a matter of law.  Further, the general presumption of soundness upon entry into service, as set forth in 38 C.F.R. § 3.304(b) (2013), does not apply to congenital defects.  However, service connection may be granted if a congenital defect is subject to, or aggravated by, a superimposed disease or injury during service which results in additional disability.  See 38 U.S.C.A. §§ 1110, 1111 (West 2002); VAOPGCPREC 82-90 (July 18, 1990); see also Quirin v. Shinseki, 22 Vet. App. 390 (2009).

Otherwise, a Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to entry and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This presumption attaches only when no preexisting condition is noted upon entry into service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 03-2003; see also Wagner, 
370 F.3d at 1096.

The Veteran contends that he is entitled to service connection for a low back condition.  On the Veteran's January 1959 entrance examination a preexisting condition described as "increased lumbar lordosis, NCD" was noted on the Report of Medical Examination.  According to STRs, dated May 1960, the Veteran sought treatment for upper back pain after unloading 600 bags of concrete.  A back condition was not reported on the Veteran's first separation examination in December 1960, or on his second entrance examination in November 1961.  During his second period of enlistment, X-rays were taken of the Veteran's back in February 1962, and the examiner noted that there was "marked scoliosis of the lumbar spine with rotation and convexity to the left....[t]here does not appear to be degenerative changes in the bone."  In May 1962, a second separation examination was conducted and the examiner noted in the "Summary of Defects and Diagnosis" of the Report of Medical Examination that the Veteran had "scoliosis and marked lordosis of the lumbar spine."  In the notes section of this form, the examiner explained that the Veteran complained of low back pain at the examination and attributed the pain to an event where sandbags fell on him in 1960.  The Veteran was given a pre-separation orthopedic examination in June 1962.  The orthopedic examiner reported that "X-ray examination of the lumbar spine reveals congenital abnormality of the lumbar spine manifested by scoliosis."

In November 2010, the Veteran was given a VA examination to determine the etiology and nature of his low back condition.  During the examination, the Veteran stated that he injured his back while on guard duty and a North Korean "came up and fell on top of [him]."  He purports to have "rolled down a hill, twisted [his] leg and injured [his] back."  The Veteran claimed that his back has been bothering him ever since service and that treatment consists of local injections, 5 milligram tablets of Valium 2 to 4 times per day, and Tylenol ES PRN.  Radiological imagery of the Veteran's spine was taken and the reported findings were moderate thoracolumbar S-shaped scoliosis, moderate right lateral osteophytes along the inner curvature throughout the lumbar spine, mild disc space narrowing, small non-marginal anterior L5 osteophyte, tiny marginal osteophytes in the remainder of the lumbar spine, and bilateral L4-L5 facet arthritis.  The November 2010 VA examiner diagnosed the Veteran with moderate scoliosis and degenerative changes.  The VA examiner opined that it is less likely as not that the Veteran's low back condition was caused by or a result of military service.  The rationale given for the etiological opinion was the Veteran's history of congenital scoliosis along with his history of post-service work related back injury.  The VA examiner concluded that the work related back injury, along with morbid obesity, was more likely than not the underlying cause of the Veteran's continued back pain.  

The Board finds that an opinion must be obtained that more fully addresses the nature and etiology of the Veteran's current lower back condition.

Accordingly, the case is REMANDED for the following action:

1.  Return the examination report and claims file to the examiner who conducted the November 2010 VA back examination (or another appropriate examiner if unavailable) for an addendum opinion.  The Veteran contends that he injured his back when a North Korean fell on top of him, causing him to roll down a hill, twist his leg and injure his back.  The service treatment records are also significant for noting a complaint of pain in May 1960 after lifting bags of concrete and continued complaints of pain in May 1962.  In light of the foregoing, the examiner is asked to address the following questions:

(a)  Is the Veteran's scoliosis or lordosis congenital or acquired? 

(b)  If the Veteran's scoliosis or lordosis is congenital, is the scoliosis or lordosis a defect or disease? 

(c)  If the Veteran's scoliosis or lordosis is a congenital DEFECT, is it at least as likely as not (50 percent or greater probability) that the Veteran suffers from additional disability due to aggravation of the defect during service because of a superimposed disease or injury?

(d)  If the Veteran's scoliosis or lordosis is a congenital DISEASE, is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran entered service with pre-existing scoliosis or lordosis?  If YES, is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran's pre-existing scoliosis or lordosis WAS NOT aggravated beyond the natural progress of the disorder during his service?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the preexisting condition.

(e)  If the Veteran's scoliosis or lordosis is a congenital DISEASE and DID NOT clearly and unmistakably (i.e., highest degree of medical certainty) pre-exist service, is it at least as likely as not (50 percent probability or greater) that the current scoliosis or lordosis is etiologically related to symptomatology noted in service?

(f)  For all other diagnosed conditions of the back, including degenerative changes (and acquired scoliosis or lordosis if found), is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran entered service with a pre-existing back condition?  If YES, is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran's pre-existing back condition WAS NOT aggravated beyond the natural progress of the disorder during his service?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the preexisting condition.

(g)  For all other diagnosed conditions of the back, including degenerative changes (and acquired scoliosis or lordosis if found), if a back disorder DID NOT clearly and unmistakably (i.e., highest degree of medical certainty) pre-exist service, is it at least as likely as not (50 percent probability or greater) that the current back disorder is etiologically related to symptomatology noted in service?

The examiner must provide a rationale for all opinions reached.  If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify any evidence required in order to render a non-speculative opinion, (which the AMC should attempt to obtain, and then return the claims file to the examiner for completion of the opinion).  

		2.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record, to include the additional VA treatment records located in Virtual VA.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board.

							(CONTINUED ON NEXT PAGE)







The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


